Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1144
                        Lower Tribunal No. 20-4107
                           ________________


              Ekaterina Vadimovna Samoilova, etc.,
                                  Appellant,

                                     vs.

                   Pyotr Vitalievich Loginov, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Carlos Lopez, Judge.

     Law Offices of Andre G. Raikhelson, and Andre G. Raikhelson (Boca
Raton), for appellant.

     The Law Offices of Bruce Prober, P.A., and Bruce Prober (Fort
Lauderdale), for appellee.


Before LOGUE, HENDON, and LOBREE, JJ.

     HENDON, J.
     Defendant     below,    Ekaterina    Vadimovna      Samoilova   (“Ms.

Samoilova”), appeals from an order denying her motion to vacate or modify

the final summary judgment entered in favor of the plaintiff below, Pyotr

Loginov (“Mr. Loginov”), and against defendant Igor Viktorovich Samoilov

(“Mr. Samoilov”). We reverse the order under review and remand with

instructions for the trial court to address the merits of Ms. Samoilova’s

Motion to Vacate or Modify Order on Final Summary Judgment (“Motion to

Vacate”).

       Judge Mavel Ruiz entered a final summary judgment in favor of Mr.

Loginov and against Mr. Samoilov, which affects Ms. Samoilova’s interest

in a condominium she owns in Miami-Dade County. Ms. Samoilova filed

the Motion to Vacate pursuant to Florida Rule of Civil Procedure

1.540(b)(4), asserting that the final summary judgment is void.

     Following a hearing, Judge Carlos Lopez entered an unelaborated

order denying Ms. Samoilova’s Motion to Vacate. The transcript of the

hearing reflects that Judge Lopez concluded that, as the successor judge,

he lacked the authority to vacate or modify the final summary judgment

entered by the predecessor judge, Judge Ruiz. As such, Judge Lopez did

not reach the merits of Ms. Samoilova’s Motion to Vacate.

     Ms. Samoilova contends that Judge Lopez erred by denying the



                                     2
Motion to Vacate based on his determination that, as a predecessor judge,

he lacked the authority to rule on the Motion to Vacate directed at the

summary final judgment entered by the successor judge, Judge Ruiz. We

agree.

      A successor judge has the authority to rule on a rule 1.540 motion

directed to a final judgment entered by a predecessor judge. In Paladin

Properties v. Family Investment Enterprises, 952 So. 2d 560 (Fla. 2d DCA

2007), the appellant argued that the successor judge erred in considering

the rule 1.540(b) motion to vacate a default final judgment because the

motion to vacate should have been heard by the predecessor judge. In

rejecting this argument, the Second District Court of Appeal explained as

follows:

      The Florida Supreme Court has held that a successor judge
      may revisit a final judgment entered by a predecessor judge
      when there is a motion filed pursuant to Florida Rule of Civil
      Procedure 1.540. Tingle v. Dade County Bd. of County
      Comm'rs, 245 So. 2d 76, 77–78 (Fla.1971). This is so “because
      a legally sufficient rule 1.540 motion by definition entails
      matters which (at least ordinarily) were not presented to, or
      considered by, the predecessor judge.” Batista v. Batista, 553
      So. 2d 1281, 1282 (Fla. 3d DCA 1989). Essentially, the
      successor judge is not reconsidering the merits of the
      predecessor judge's rulings but is instead ruling “on the
      appropriateness of setting aside that judgment under Rule
      1.540.” Powers v. ITT Fin. Servs. Corp., 662 So. 2d 1343, 1345
      (Fla. 5th DCA 1995).

Paladin Props., 952 So. 2d at 562; see also Schlesinger v. Chem. Bank,


                                    3
707 So. 2d 868 (Fla. 4th DCA 1998) (holding that a successor judge has

the authority to vacate a final judgment entered by a judge who had been

disqualified after the rendition of the final judgment). Thus, as Judge Lopez

had the authority to rule on Ms. Samoilova’s Motion to Vacate, we reverse

the order under review and remand with instructions for the trial court to

address the merits of Ms. Samoilova’s Motion to Vacate.

     Based on our ruling, we do not need to address the remaining

arguments raised by Ms. Samoilova.

     Reversed and remanded with instructions.




                                     4